 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsolidation Coal Company and InternationalUnion, United Mine Workers of America. Case14-CA-14761February 25, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 25, 1981, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ConsolidationCoal Company, St. Louis, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPIOYEESPOST I ) BY ORDER OF THENATIONAIl LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WI.L. NOT promulgate, maintain, andpublicize an investment plan for our employeeswhich excludes from participation therein oth-erwise eligible employees who become mem-bers of a collective-bargaining unit and whosubsequently become subject to the terms of acollective-bargaining agreement.WF. WillI NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WEI WILL amend the investment plan byeliminating the provision which by its termsexcludes from participation therein otherwise260 NLRB No. 63eligible employees who become subject to theterms of a collective-bargaining agreement.CONSOLIDATION COAI COMPANYDECISIONSTATEMFNT OF' THE CASEJOHN C. MILIF.ER, Administrative Law Judge: Thiscase arose upon the filing of a charge on March 2, 1981,by the International Union, United Mine Workers ofAmerica. The complaint issued on March 18, 1981, and abrief hearing was held before me in St. Louis, Missouri,on Thursday, May 14, 1981. After opening the hearing,the parties agreed to submit a joint stipulation, designat-ed herein as Joint Exhibit 1, entered into on March 13,1981. This Joint Exhibit contains a four-page stipulationof facts, signed by the parties, as well as the formal doc-uments and exhibits. The complaint alleges that fromJanuary 16, 1981, to date Respondent has interferedwith, restrained, and coerced its employees in the exer-cise of their Section 7 rights by promulgating, maintain-ing, and publicizing an Investment Plan which excludesemployees, who are otherwise eligible, from participatingin the Plan if they become members of a collective-bar-gaining unit and subsequently become subject to theterms of a collective-bargaining agreement. The issuesimply posed is whether Respondent, by maintaining andcalling employee attention to this Plan, had violated Sec-tion 8(a)(1) of the Act, in that employees are not eligibleto participate in the Plan if they select the Union as theirbargaining representative.Upon due consideration of the entire record, includingthe stipulations, exhibits, and briefs of the parties, I makethe following:FNIININGS O FACTI. JURISDICTIONRespondent is a corporation duly authorized to dobusiness under the laws of the State of Illinois. Respond-ent has maintained the mine facility at Route 3 in thecity of DuQuoin, Illinois, and has been engaged thereinin the mining and nonretail sale of coal. That facility isthe only one involved in this proceeding. During the last12 months, Respondent, in the course and conduct of itsbusiness operations, sold and distributed and/or causedto be distributed, from its DuQuoin, Illinois, facility topoints located outside the State of Illinois, goods valuedin excess of $50,000. On the basis of these admitted facts,I find that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.The Charging Party, International Union, United MineWorkers of America, is a labor organization within themeaning of Section 2(5) of the Act.466 CONSOLIDATION COAL COMPANYII. THE ALL.FGED UNFAIR L.ABOR PRACTICESA. The Stipulated Facts'At all times material herein, Mine SuperintendentRoger Gann has been and is now a supervisor of Re-spondent and its agents, within the meaning of Section2(11) of the Act.Since on or about January 6, 1981, and continuing todate, Respondent has promulgated and maintained an In-vestment Plan which excludes from participation herein,in its definition of "Employee," "any person whose con-ditions of employment are established under collectivebargaining agreements entered into between Consolida-tion Coal Company and the Union which representsthem." Said Investment Plan is attached as Exhibit I andincorporated herein by reference.On or about December 29, 1980, Respondent, throughRoger Gann, mine superintendent for its DuQuoin facili-ty, the only facility involved herein, sent a letter to sala-ried employees of said facility, which they received onor about the same date, wherein statements concerningsaid employee participation in the Investment Plan weremade. A representative copy of said letter is attached asExhibit 2 and incorporated by reference herein.On or about January 2, 1981, Respondent, throughRoger Gann, mine superintendent for its DuQuoin facili-ty, the only facility involved herein, sent a letter to sala-ried employees of said facility, which they received onor about the same date, wherein statements concerningsaid employee participation in certain benefits programswere made. A representative copy of said letter is at-tached as Exhibit 3 and incorporated by reference herein.On or about March 3, 1981, Respondent, throughRoger Gann, the mine superintendent of its DuQuoin, Il-linois facility, the only facility involved herein, issued anotice to salaried employees concerning their continuedparticipation in its Investment Plan, which they receivedon or about the same date. Said notice is attached as Ex-hibit 4 and incorporated herein by reference.B. Additional FactsExhibit 2, part of Joint Exhibit I, is a two-page letterdated December 29, 1981, from mine superintendentRoger Gann which was sent to individual employees.This letter sets out a number of arguments on behalf ofthe employer and was designed to persuade employees tovote against union representation. Relevant paragraphsof the letter read as follows:The basic fringe benefit program that you al-ready have (medical and life insurance, and retire-ment) are equal to and in most cases better than thebenefits provided to the UMWA-represented em-ployees. I am enclosing a comparison of these plansfor your review.But more significantly, you currently have atleast two fringe benefits which are either unavail-able to UMWA-represented employees or are vastlysuperior to theirs. The Investment Plan, which youare already familiar with, is available only to sala-I J Exh 1, pars 9-13ried employees. The other is your salary continu-ance plan, which provides benefits that far exceedthe UMWA-represented employee's sickness and ac-cident benefits. An employee represented by theUMWA, with the same length of service as you,would receive up to $1,960, if he or she were tobecome disabled. As a salaried employee you wouldreceive up to $7,050 in salary continuance, plus upto $355,320 in additional long term disability bene-fits. You will have to agree that this disability planis an excellent form of insurance, and as such, is ex-tremely valuable to you and your family.The letter also includes attachments which comparedbenefits of hourly UMWA-represented employees withthose of salaried employees. Under a heading entitled"Investment Plan," the attachment lists "none" forhourly UMWA-represented employees. However, undersalaried employees it states: "The salaried employee cancontribute up to 12 percent of their monthly salary and[Respondent] will match their first 6 percent of contribu-tions." Joint Exhibits I and 2. There is no allegation,contention, or statement in the stipulation that indicatesany misrepresentation either in the above-mentionedletter or its accompanying attachments. I, therefore,assume that all statements made in the letter and attach-ments are true as stated.The stipulation includes another two-page letter sentto employees by Mine Superintendent Gann on January2, 1981, designated as Exhibit 3 to Joint Exhibit I. Theletter sets forth obligations imposed on individuals whoare union members, including subjects such as strikes,dues, initiation fees, assessments and fines. The first para-graph of the letter refers to the December 29 letter asfollows:In an earlier letter, I discussed the benefits availa-ble to you as a salaried employee of Consol as com-pared to benefits available to UMWA-representedemployees. Do not be misled into thinking that thebenefits provided by the National Wage Agreementare the same benefits you will receive if theUMWA should win this election. If you select theUMWA to represent you, all benefits and wagesyou may receive would have to be negotiated withConsol in a collective bargaining agreement.Exhibit 4 to Joint Exhibit I is an interoffice memoran-dum, dated March 3, 1981, from Mine SuperintendentGann to selected employees involved in the election.The memo advised that the National Labor RelationsBoard was to conduct a rerun election on Friday, March6, 1981. The memo then continued as follows:Just so there is no confusion on anyone's part,should the Union be elected to represent you, Iwould like to advise you that those who wish toparticipate in the Investment Plan would be permit-ted to continue in the Investment Plan unless oruntil an impasse in bargaining occurs over this issue.And the definition of the "employee" contained inthe Plan will be revised if necessary467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe memo then concluded with Respondent's expressedhope that the employee would vote "No" on March 6.C. Legal Issue PosedThe issue to be resolved is whether Respondent hasviolated Section 8(a)(l) of the Act in one of two ways.First, whether maintenance of an Investment Plan con-taining a provision which excludes from participation"any person whose conditions of employment are estab-lished under collective bargaining agreements enteredinto between [Respondent] and the union which repre-sents them" is unlawful per se under Section 8(a)(l).Second, if maintenance of this Plan and its exclusion isnot unlawful per se, whether it is unlawful per quod,under these facts, for Respondent to publicize both thePlan and exclusion to potentially affected employees im-mediately prior to a Board election.D. Legal PrecedentBoard law in this area is clear. Consistently, the Boardhas held that "an employee benefit plan which restrictscoverage to unrepresented employees is per se violativeof Section 8(a)(l) of the Act, regardless of whether theemployer adds to the misconduct by implementing therestriction or exploiting it during an organizing cam-paign." Niagara Wires, Inc., 240 NLRB 1326, 1328(1979). This principle has been applied to pension and re-tirement plans2and to profit-sharing plans,:l and has re-sulted in finding unlawful per se the inclusion of a provi-sion which makes lack of union representation one of thequalifications for eligibility to participate in the plans.The finding of an 8(a)(l) violation by the Board doesnot, as Respondent suggests, hinge on a showing that theexclusionary provision has been enforced or that employ-ees actually lost benefits because of it.4Nor does inde-pendent evidence of animus need to be found.'Respond-ent's maintenance and continuance of the exclusionaryprovision in the Investment Plan, in and of itself tends tointerfere with, restrain, and coerce employees in the ex-ercise of their self-organizational rights. By calling em-ployees attention to the exclusion and intimating in itsDecember 29 letter to its employees, that a loss of bene-fits could follow the choice of the union as their repre-sentative, all within a month of a Board-conducted elec-tion, Respondent has capitalized on an unlawful provi-sion and has multiplied the impact stemming from an ex-isting coercive condition.6On the basis of the foregoing, I find that Respondent,by promulgating, maintaining, and publicizing an Invest-ment Plan which excludes union represented employees2 Jim O'Donnell. Inc., 123 NLRB 1639 (1959), F'irestone Synthetcw FibersCompany, 157 NLRB 1014 (1966), enforcement denied 374 F.2d 211 (4thCir. 1967); Niagara Wires, Inc., 240 NLRB 1326 (1979).3 Melville Confections, Inc., 142 NLRB 1334 (1963), enfd. 327 F.2d 689(7th Cir 1964), cert denied 377 U.S 933; Dura Corporation, 156 NLRB285 (1965), enfd. 380 F.2d 970 (6th Cir. 1967), Sunshine bood Moarkets,Inc., 174 NLRB 497 (1969).' Niagara Wires. Inc., 240 NLRB at 1328; see American Sunroof Corpo-ration, 248 NLRB 748, 749, fn. 12 (1980).5 Melville Confections. Inc.. 142 NL.RB at 1338; Dura Corporation, 156NLRB at 2886 Firestone Synthetic Fibers Company, 157 NLRB 1014 at 1019.from participation therein, has violated Section 8(a)(l) ofthe Act.CONCI.USIONS OF LAW1. Respondent Consolidation Coal Company is andwas at all material times herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. The Charging Party, International Union of theUnited Mine Workers of America, is and was at all mate-rial times herein a labor organization within the meaningof Section 2(5) of the Act.3. By promulgating, maintaining, and publicizing itsInvestment Plan which excludes union-represented em-ployees, Respondent violated Section 8(a)(1) of the Act.4. The aforesaid practices are unfair labor practices af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(l), I recommendthat Respondent be ordered to cease and desist from itsunlawful practices, and that it be ordered to post an ap-propriate notice and take affirmative action in order toeffectuate the policies of the Act.Specifically, having found that Respondent continuesto maintain a provision in its Investment Plan which byits terms unlawfully excludes from participation thereinotherwise eligible employees who become subject to acollective-bargaining agreement, I recommend that Re-spondent amend the Investment Plan so as to clearlyeliminate the unlawful eligibility restriction.Upon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I recommend the issuance of the following:ORDER7The Respondent, Consolidation Coal Company, Du-Quoin, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Promulgating, maintaining, and publicizing an In-vestment Plan for its employees which excludes fromparticipation therein otherwise eligible employees whobecome members of a collective-bargaining unit and whosubsequently become subject to the terms of a collective-bargaining agreement.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Amend its Investment Plan by eliminating there-from the provision which by its terms excludes from par-7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 10248 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes468 CONSOLII)ATION COAL. COMPANYticipation therein otherwise eligible employees whobecome subject to the terms of a collective-bargainingagreement.(b) Post at its plant located in DuQuoin, Illinois, copiesof the attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Directort In the event that Ihis Order is enforced bh a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "lo,,td l)Order of the National Labor Relaions HBoard" shall read "Posted I'ursu-ant to a Judgment of the United Slates Court of Appea,, Eniorcing anOrder of the Natlional Latbr Reltilols BoaHird"for Region 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-sportdent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.469